DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: “a virtual desktop system comprising: a master fabric region…a plurality of expansion fabric regions….and a control plane” in claim 1.
Because these  claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No.16/593,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/656,250
Copending Application: 16/593,816
Claim 1: A virtual desktop system comprising: 

a master fabric region including resources for provisioning a desktop; 


            a plurality of expansion fabric regions, each of the expansion fabric regions including resources for provisioning the desktop replicated from the master fabric region, wherein the desktop is accessible by a user from one of the master fabric region or the plurality of expansion fabric regions; and 
	





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl (United States Patent Application Publication 20170374136) in view of Hoy et al. (United States Patent Application Publication 20170013021).

As per claim 1, Ringdahl teaches the invention substantially as claimed including a virtual desktop system comprising: 
a master fabric region including resources for provisioning a desktop ([0002], A service provider can provide virtual desktops as a service to multiple customers, also called tenants. The service provider generally maintains one or more data centers; and [0029], The data stores are connected to the service provider management computer network 102 to allow the service provider to manage the devices to be configured for a particular tenant and for maintenance); 
	a plurality of expansion fabric regions ([0002], A service provider can provide virtual desktops as a service to multiple customers, also called tenants…A tenant typically is an enterprise that has multiple users), each of the expansion fabric regions including resources for provisioning the desktop replicated from the master fabric region ([0030], One or more desktop managers 120 on the tenant computer network also are established for each tenant. A desktop manager aggregates services for and information about virtual desktops available on the tenant computer network, and manages session state and allocation of virtual desktops to tenant users… Multiple desktop managers can be supported by the same computer, or each desktop manager can be housed in a separate computer. At least one desktop manager is created and configured for each tenant), wherein the desktop is accessible by a user from one of the master fabric region or the plurality of expansion fabric regions ([0030], A desktop manager aggregates services for and information about virtual desktops available on the tenant computer network, and manages session state and allocation of virtual desktops to tenant users).

	Ringdahl fails to specifically teach, a control plane operable to add a new expansion fabric region to the plurality of expansion fabric regions, or eliminate one of the plurality of expansion fabric regions
	However, Hoy teaches, a control plane operable to add a new expansion fabric region to the plurality of expansion fabric regions ([0009], When the security assurance service receives an indication that a workload associated with a cloud application triggers a cloud burst, the security assurance service in effect is "extended" into a new cloud infrastructure, which may be one of many available for the burst operation) or eliminate one of the plurality of expansion fabric regions  ([0103], once the burst requirements for the cloud application go away, the security assurance service 808 may retire the secure application zone. If at the time the original burst dies-down the secure application zone is still in use (e.g., by other burst deployments), the security assurance service 808 can determine which portions if any can be scaled back and then do so).

	Ringdahl and Hoy are analogous because they are each related to resource provisioning. Ringdahl teaches a method of resource provisioning to various tenants who, in turn, provision resources to their users (Abstract, A server computer can be quickly allocated to and made ready for use by users of a tenant by adding and starting, on that server computer, copies of a process implementing the tenant's virtual machine, based on a gold image virtual machine for that tenant). Hoy teaches a cloud provisioning method that adjusts resources based on demand (Abstract, When the security assurance service receives an indication that a workload associated with a cloud application triggers a cloud burst, the service is extended into a new cloud infrastructure… the security assurance service computes a minimal security environment needed by the cloud application for the burst operation; and [0072], security assurance service creates a context-specific secure cloud application zone for the application-being-deployed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Ringdahl would be modified with the burst response mechanism taught by Hoy effectively provision distributed resources. Applying the known techniques of Hoy to the teachings of Ringdahl would yield predictable results. Therefore, it would have been obvious to combine the teachings of Ringdahl and Hoy. 

As per claim 2, Ringdahl teaches, wherein the replicated resources include a desktop template associated with the desktop, a gateway, and a network infrastructure ([0035], After a server computer 150 is allocated to a tenant, the resource manager also can receive requests, through tenant management computers, to provision virtual desktops for pools of users according to a desired desktop model. A desktop model is the data that defines the characteristics of the system resources used to support a type of workload, and can include information such as CPU, memory, storage or other resources that can differ among different server computers).

As per claim 3, Ringdahl teaches, wherein the control plane includes a monitoring service, a desktop management service, and a configuration service ([0055], periodically, the service provider resource manager obtains 600 data describing the current utilization of the server computers allocated to a tenant).

As per claim 4, Ringdahl teaches, wherein the new expansion fabric region includes the resources replicated from the master fabric region for provisioning the desktop ([0002], 

As per claim 5, Hoy teaches, wherein the control plane adds the new expansion fabric region or eliminates one of the plurality of expansion fabric regions according to a rule ([0009], When the security assurance service receives an indication that a workload associated with a cloud application triggers a cloud burst, the security assurance service in effect is "extended" into a new cloud infrastructure, which may be one of many available for the burst operation).

As per claim 6, Ringdahl teaches, wherein the rule includes creating the new expansion fabric region or eliminating one of the plurality of expansion fabric regions based on at least one of optimizing network latency between the user and the dependent cloud resources, maintaining a service-level agreement with a customer representing the user, optimizing resource utilization, or distributing workloads ([0035], A resource manager 130 allows the service provider to allocate server computers 150 to a tenant, and to configure the server computers 100a, 100b to support virtual desktops for a particular tenant…Using information about the server computers associated with each desktop manager of the tenant, the resource manager allocates the virtual desktops to the server computers assigned to the tenant so as to optimize the service provider's resource utilization for that tenant; and [0036], the service provider resource manager generally maintains, for each client, a list of the server computers associated with the client, and their current state, as well as a list of available, unallocated server computers).

As per claim 7, Hoy teaches, wherein the rule includes eliminating one of the plurality of expansion fabric regions based on at least one of maintaining a service-level agreement with a customer representing the user, optimizing resource utilization, or unused expansion fabric regions ([0103], once the burst requirements for the cloud application go away, the security assurance service 808 may retire the secure application zone. If at the time the original burst dies-down the secure application zone is still in use (e.g., by other burst deployments), the security assurance service 808 can determine which portions if any can be scaled back and then do so).

As per claim 8, Hoy teaches, wherein the control plane includes an administration tool allowing an administrative user to add the additional expansion fabric region or eliminate one of the plurality of expansion fabric regions ([0094], the administrator configures an elastic scaling parameter to the public cloud 802, which enables the public cloud 802 to become a burst target in the event bursting becomes necessary; and [0095], the workload associated with the application has triggered a threshold indicating that bursting of the application is now necessary to meet a demand…in response to step (7), the routine continues at step (8). At step (8), the corporate cloud 800 begins a process, typically automated, to provision the necessary public cloud resources to enable bursting of the application to the public cloud (the target)).


As per claim 9, Hoy teaches, wherein the control plane provisions the additional expansion region based an output of a machine learning module having inputs of network activity data ([0009], When the security assurance service receives an indication that a workload 

As per claim 10, Ringdahl teaches, wherein the control plane includes a prediction module that collects data from agents in the fabric regions and predicts a change in needs of users ([0055], periodically, the service provider resource manager obtains 600 data describing the current utilization of the server computers allocated to a tenant. For example, data about current utilization can be obtained from the data stored in data structures shown in FIGS. 2-4. The current utilization is evaluated 602, for example by comparison to thresholds, to determine whether any change should be made to the current allocation…A comparison to one or more maximum thresholds can indicate that one or more server computers are over-utilized and that another server computer should be allocated to the tenant).

	Ringdahl fails to specifically teach wherein either the new expansion fabric region is added or one of the plurality of expansion regions is eliminated based on the prediction.
	However, Hoy teaches, wherein either the new expansion fabric region is added or one of the plurality of expansion regions is eliminated based on the prediction ([0095], the workload associated with the application has triggered a threshold indicating that bursting of the application is now necessary to meet a demand…in response to step (7), the routine continues at step (8). At step (8), the corporate cloud 800 begins a process, typically automated, to provision the necessary public cloud resources to enable bursting of the application to the public cloud (the target)).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 11, Ringdahl teaches the invention substantially as claimed including, a  method to expand a cloud desktop fabric to provide access to desktops to geographically dispersed users, the cloud desktop fabric including a master fabric region and an expansion fabric region, the expansion fabric region having replicated resources from the master fabric region to provide desktops to users in a global pool, the method comprising: 
	collecting usage data from a plurality of users provided with access to desktops in the cloud desktop fabric via a control plane ([0055], periodically, the service provider resource manager obtains 600 data describing the current utilization of the server computers allocated to a tenant); 
	determining a need for increasing capacity of the cloud desktop fabric ([0055], periodically, the service provider resource manager obtains 600 data describing the current utilization of the server computers allocated to a tenant. For example, data about current utilization can be obtained from the data stored in data structures shown in FIGS. 2-4. The current utilization is evaluated 602, for example by comparison to thresholds, to determine whether any change should be made to the current allocation…A comparison to one or more maximum thresholds can indicate that one or more server computers are over-utilized and that another server computer should be allocated to the tenant); and
	replicating the resources to provide desktops from the master fabric region to the [new] expansion fabric region ([0030], One or more desktop managers 120 on the tenant computer network also are established for each tenant. A desktop manager aggregates services for and information about virtual desktops available on the tenant computer network, and manages session state and allocation of virtual desktops to tenant users… Multiple desktop .
	Ringdahl fails to specifically teach, creating a new expansion fabric region via the control plane; replicating the resources to provide desktops from the master fabric region to the new expansion fabric region; allowing access to a desktop on the new expansion fabric region to a new user.

	However, Hoy teaches, 
	creating a new expansion fabric region via the control plane ([0009], When the security assurance service receives an indication that a workload associated with a cloud application triggers a cloud burst, the security assurance service in effect is "extended" into a new cloud infrastructure, which may be one of many available for the burst operation); 
	replicating the resources to provide desktops from the master fabric region to the new expansion fabric region ([0009], Once the security assurance service is instantiated in the new cloud infrastructure, it identifies the broad security requirements of the application, as well as the security capabilities of the new environment…The security assurance service then configures the necessary topology in the new cloud environment, and the burst operation is then completed by having the cloud application deployed in that topology); and
	allowing access to a desktop on the new expansion fabric region to a new user ([0009], The security assurance service then configures the necessary topology in the new cloud environment, and the burst operation is then completed by having the cloud application deployed in that topology; [0045], The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail); and [0046], the capability .
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 14, this claim is similar to claim 5 and is rejected for the same reasons.

As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 16, Hoy teaches, wherein the control plane includes an administration tool allowing an administrative user to configure the new expansion fabric region ([0094], the administrator configures an elastic scaling parameter to the public cloud 802, which enables the public cloud 802 to become a burst target in the event bursting becomes necessary; and [0095], the workload associated with the application has triggered a threshold indicating that bursting of the application is now necessary to meet a demand…in response to step (7), the routine continues at step (8). At step (8), the corporate cloud 800 begins a process, typically automated, to provision the necessary public cloud resources to enable bursting of the application to the public cloud (the target)).

As per claim 17, Hoy teaches, wherein the control plane creates the expansion region according to predicted user traffic in the global pool based on machine learning from past user traffic ([0009], When the security assurance service receives an indication that a workload associated with a cloud application triggers a cloud burst, the security assurance service in effect 

As per claim 18, Hoy teaches, wherein the control plane eliminates the new expansion region after a period of time according to predicted user traffic in the global pool based on the machine learning ([0103], once the burst requirements for the cloud application go away, the security assurance service 808 may retire the secure application zone. If at the time the original burst dies-down the secure application zone is still in use (e.g., by other burst deployments), the security assurance service 808 can determine which portions if any can be scaled back and then do so).


As per claim 19, Hoy teaches, wherein the control plane creates the new expansion region based on a predicted increase of network latency from the past activity of the global pool ([0009], When the security assurance service receives an indication that a workload associated with a cloud application triggers a cloud burst, the security assurance service in effect is "extended" into a new cloud infrastructure, which may be one of many available for the burst operation).

As per claim 20, Ringdahl  teaches the invention substantially as claimed including,  a  method to adjust resources for a cloud desktop fabric to provide access to desktops to geographically dispersed users, the cloud desktop fabric including a master fabric region ([0002], A service provider can provide virtual desktops as a service to multiple customers, also called tenants. The service provider generally maintains one or more data centers; and [0029], The data stores are connected to the service provider management computer network 102 to allow the service provider to manage the devices to be configured for a particular tenant and for maintenance) and a plurality of expansion fabric regions ([0002], A service provider can provide virtual desktops as a service to multiple customers, also called tenants…A tenant typically is an enterprise that has multiple users), each of the expansion fabric regions having replicated resources from the master fabric region to provide desktops to users ([0030], One or more desktop managers 120 on the tenant computer network also are established for each tenant. A desktop manager aggregates services for and information about virtual desktops available on the tenant computer network, and manages session state and allocation of virtual desktops to tenant users… Multiple desktop managers can be supported by the same computer, or each desktop manager can be housed in a separate computer. At least one desktop manager is created and configured for each tenant) in a global pool ([0013], a pool of available server computers can be shared across multiple tenants. An available server computer can be selected from this pool for a particular tenant, and then dedicated to this single tenant at runtime, thus improving utilization of the server computers while providing dedicated server computers for each tenant), the method comprising: 
	collecting usage data from a plurality of users provided with access to desktops in the cloud desktop fabric via a control plane ([0055], periodically, the service provider 
	determining an underutilization of the cloud desktop fabric ([0055], a comparison to one or more minimum thresholds can indicate that one or more server computers are underutilized and that a server computer should be deallocated from the tenant).

	Ringdahl fails to specifically teach, eliminating one of the plurality of expansion region fabrics via the control plane.
	However, Hoy teaches, eliminating one of the plurality of expansion region fabrics via the control plane ([0103], once the burst requirements for the cloud application go away, the security assurance service 808 may retire the secure application zone. If at the time the original burst dies-down the secure application zone is still in use (e.g., by other burst deployments), the security assurance service 808 can determine which portions if any can be scaled back and then do so).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199